 



EXHIBIT 10.1
     
 
ASSET PURCHASE AGREEMENT
between
SKYGUARD, LLC
and
BELL INDUSTRIES, INC.
Dated as of February 14, 2008
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
1.1 Certain Definitions
    1  
1.2 Terms Defined Elsewhere in this Agreement
    6  
1.3 Other Definitional and Interpretive Matters
    7  
ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
    8  
2.1 Purchase and Sale of Assets
    8  
2.2 Excluded Assets
    9  
2.3 Assumption of Liabilities
    11  
2.4 Excluded Liabilities
    11  
2.5 Consent of Third Parties
    12  
2.6 Bulk Sales Laws
    12  
2.7 Purchase Price Allocation
    13  
2.8 Allocation of Taxes and Expenses
    13  
2.9 Power of Attorney; Right of Endorsement
    14  
ARTICLE III CONSIDERATION
    14  
3.1 Consideration
    14  
3.2 Payment of Purchase Price
    14  
ARTICLE IV CLOSING
    14  
4.1 Closing Date
    14  
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER
    15  
5.1 Organization and Good Standing
    15  
5.2 Authorization of Agreement
    15  
5.3 Conflicts; Consents of Third Parties; Subsidiaries
    15  
5.4 Schedule of Assets and Liabilities
    16  
5.5 Title to Purchased Assets
    16  
5.6 Compliance with Laws; Permits
    16  
5.7 Purchased Contracts
    17  
5.8 Legal Proceedings
    17  
5.9 Intellectual Property
    17  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
5.10 Labor
    18  
5.11 Environmental Matters
    18  
5.12 Actions
    19  
5.13 Customers and Suppliers
    19  
5.14 Foreign Corrupt Practices Act and Export Restrictions
    19  
5.15 Taxes
    20  
5.16 Personal Property
    20  
5.17 Product Warranty; Product Liability
    20  
5.18 Financial Advisors
    20  
5.19 Material Disclosure
    20  
5.20 No Other Representations or Warranties; Schedules
    21  
5.21 Certain Payments; Certain Interests
    21  
5.22 Employee Benefits
    22  
5.23 Miscellaneous
    23  
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER
    23  
6.1 Organization and Good Standing
    23  
6.2 Authorization of Agreement
    23  
6.3 Conflicts; Consents of Third Parties
    24  
6.4 Litigation
    24  
6.5 Financial Advisors
    24  
6.6 Condition of the SkyGuard Business
    24  
6.7 Condition of the FleetHawk Business
    25  
6.8 Capitalization
    25  
ARTICLE VII COVENANTS
    25  
7.1 Agreements
    25  
7.2 Consents
    25  
7.3 Further Assurances
    26  
7.4 Raj Cherukuri and Ratan Guduru
    26  
7.5 Confidentiality
    26  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
7.6 Preservation of Records
    27  
7.7 Publicity
    27  
7.8 Non-Competition; Non-Solicitation
    27  
7.9 Use of Trademarks
    29  
7.10 Tax Matters
    29  
7.11 Disclosure Schedules; Supplementation and Amendment of Schedules
    29  
7.12 Access to Information
    30  
7.13 GSA Contract
    30  
7.14 Financing Letter
    30  
ARTICLE VIII EMPLOYEES AND EMPLOYEE BENEFITS
    30  
8.1 Employment
    30  
8.2 Employee Benefits
    31  
8.3 Employee Rights
    32  
8.4 Successors and Assigns
    32  
8.5 Cooperation
    33  
8.6 Employee Obligations of Confidentiality
    33  
ARTICLE IX CONDITIONS TO SIGNING AND CLOSING
    33  
9.1 Fulfillment of Conditions Precedent to Obligations of Purchaser
    33  
9.2 Fulfillment of Conditions Precedent to Obligations of Seller
    34  
ARTICLE X INDEMNIFICATION
    35  
10.1 Survival of Representations and Warranties
    35  
10.2 Indemnification by Seller
    36  
10.3 Indemnification by Purchaser
    37  
10.4 Indemnification Procedures
    37  
10.5 Certain Limitations on Indemnification
    39  
10.6 Calculation of Losses
    39  
10.7 Tax Treatment of Indemnity Payments
    39  
10.8 Exclusive Remedy
    40  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE XI MISCELLANEOUS
    40  
11.1 Expenses
    40  
11.2 Submission to Jurisdiction; Consent to Service of Process
    40  
11.3 Entire Agreement; Amendments and Waivers
    41  
11.4 Governing Law
    42  
11.5 Notices
    42  
11.6 Severability
    43  
11.7 Binding Effect; Assignment
    43  
11.8 Non-Recourse
    43  
11.9 Counterparts
    43  

-iv-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     This ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of February 14,
2008, is between SKYGUARD, LLC, a Delaware limited liability company
(“Purchaser”), and BELL INDUSTRIES, INC., a California corporation (“Seller”).
W I T N E S S E T H:
     WHEREAS, Seller presently conducts the AVL Business (as hereinafter
defined);
     WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and
Purchaser desires to acquire substantially all of Seller’s assets, properties,
rights, and interests used in or relating to the AVL Business for the Purchase
Price (as hereinafter defined) and the assumption by Purchaser of certain
specified liabilities relating to the AVL Business, all as more specifically
provided herein; and
     WHEREAS, certain terms used in this Agreement are defined in Section 1.1;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Certain Definitions.
     For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:
     “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
     “AVL Business” means the business of Seller consisting of the production,
sale, and operation of the wireless automatic vehicle location devices and
services provided by Seller, other than those utilized in the SkyTel Business
(excluding the Software, for which Purchaser will receive a non-exclusive
license), and that, among other things, are currently marketed by Seller under
the brands of “SkyGuard” and “FleetHawk”. For purposes of this Agreement, the
portion of the AVL Business marketed under the brand of “SkyGuard” shall be
known as the “SkyGuard Business,” and the portion of the AVL

1



--------------------------------------------------------------------------------



 



Business marketed under the brand of “FleetHawk” shall be known as the
“FleetHawk Business”.
     “Business Day” means any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Contract” means any written contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, license, or other arrangement, including but
not limited to distribution and sales representative agreements, and other
agreements (including any amendments and other modifications thereto) relating
solely to the AVL Business, unless otherwise specified herein (including the
schedules hereto), to which Seller is a party or by which the Purchased Assets
are bound.
     “Documents” means all files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, customer and supplier
lists, regulatory filings, operating data and plans, technical documentation
(design specifications, functional requirements, operating instructions, logic
manuals, flow charts, etc.), user documentation (installation guides, user
manuals, training materials, release notes, working papers, etc.), marketing
documentation (sales brochures, flyers, pamphlets, web pages, etc.), and other
similar materials related primarily to the AVL Business and the Purchased Assets
in each case whether or not in electronic form; provided that “Documents” shall
not include duplicate copies of such Documents retained by Seller or its
Affiliates subject to the obligations relating to the use and disclosure thereof
set forth in this Agreement.
     “Employee” means, as of any applicable date, all individuals who are
employed by Seller as common law employees in connection with the AVL Business,
including all active full-time and part-time employees, employees on vacation or
approved personal leave, workers’ compensation, military leave with reemployment
rights under federal Law, maternity leave, leave under the Family and Medical
Leave Act of 1993, short-term disability, long-term disability, and employees on
other approved leaves of absence with a legal or contractual right to
reinstatement.
     “Employee Benefit Plan” means any employee benefit plan (as defined in
Section 3(3) of ERISA) or any other material stock award, stock option, stock
purchase, bonus or other incentive compensation, vacation, change of control,
educational assistance, deferred compensation, salary continuation, disability,
retirement, welfare benefit, severance, or life insurance plan or agreement in
which current or former Employees participate.
     “Environmental Law” means any applicable Law currently in effect relating
to the protection of the environment or natural resources, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et

2



--------------------------------------------------------------------------------



 



seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.),
the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), and
the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et
seq.), as each has been amended and the regulations promulgated pursuant
thereto.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means, with respect to any Person, all other Persons that
are treated as a single employer with that Person pursuant to sections 414(b),
414(c), 414(m), and/or 414(o) of the Code.
     “GAAP” means generally accepted accounting principles in the United States
as of the date hereof.
     “Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether foreign, federal, state, or
local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
     “Intellectual Property” means, whether licensed or unlicensed, statutory or
non-statutory, (a) inventions, improvements thereto and patents, patent
applications, and patent disclosures, together with reissuances, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof,
(b) registered and unregistered trademarks, service marks, trade dress, logos,
trade names, and corporate names, including all goodwill associated therewith,
and all applications, registrations, and renewals in connection therewith,
(c) copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (d) trade secrets, know-how, customer lists,
supplier lists, pricing and cost information, business and marketing plans and
other confidential business information, (e) computer programs and related
software, (f) other proprietary rights including without limitation, proprietary
business information and software and (g) copies and tangible embodiments
thereof.
     “IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.
     “Knowledge of Seller” means the actual knowledge of those Persons
identified on Schedule 1.1(b) and all knowledge which was or should have been
obtained upon inquiry by such Persons.
     “Law” means any foreign, federal, state, local law, statute, code,
ordinance, rule or regulation.
     “Legal Proceeding” means any judicial, administrative or arbitral actions,
suits or proceedings (public or private) by or before a Governmental Body.

3



--------------------------------------------------------------------------------



 



     “Liability” means any debt, liability or obligation (whether direct or
indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due), and including all costs and expenses
relating thereto.
     “Lien” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude or transfer restriction.
     “Material Adverse Effect” means, except to the extent provided on Schedule
1.1(c) hereto, an effect, event, development, change, occurrence or state of
facts after January 30, 2007 as to the FleetHawk Business or after November 30,
2007 as to the SkyGuard Business which is materially adverse to the AVL
Business, Purchased Assets, properties, financial condition, or results of
operations of Seller (as they specifically pertain to the AVL Business), in each
case, other than any effect, event, development, change, occurrence or state of
facts arising out of or resulting from (A) general changes or conditions in the
U.S. economy or securities or financial markets, (B) changes or conditions
affecting the industries in which Seller operates (but only to the extent that
the impact of such changes or conditions on Seller is not materially
disproportionate to the impact on other Persons conducting business in such
industries), (C) changes in Law or GAAP (but only to the extent that the impact
of such changes on Seller is not materially disproportionate to the impact on
other Persons conducting business in the industries in which Seller conducts
business), (D) the occurrence of any war, sabotage, armed hostilities or acts of
terrorism or any escalation or material worsening of any such war, sabotage,
armed hostilities or acts of terrorism existing or underway as of the date
hereof (but only to the extent that the impact of such changes on Seller is not
materially disproportionate to the impact on other Persons conducting business
in the industries in which Seller conducts business), (E) any action taken by
Purchaser or any of its Affiliates in bad faith or in contravention of the terms
of this Agreement, or (F) the announcement of this Agreement, compliance with
the terms of this Agreement, or the consummation of the transactions
contemplated by this Agreement (except with respect to the loss of employees or
customers arising therefrom).
     “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
     “Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the AVL Business, as conducted by Seller.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Permits” means any approvals, authorizations, consents, licenses, permits
or certificates of a Governmental Body.
     “Permitted Exceptions” means (i) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings;
(ii) mechanics’, carriers’,

4



--------------------------------------------------------------------------------



 



workers’, repairers’ and similar Liens arising or incurred in the Ordinary
Course of Business; and (iii) valid and enforceable title of a lessor under a
capital or operating lease.
     “Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
     “Products” means any and all products developed, or being developed
manufactured, or being manufactured, marketed or sold by, for the AVL Business.
     “Purchased Contracts” means Contracts of Seller related to the AVL
Business, including all purchase orders and inventory purchase commitments
relating to the SkyGuard and FleetHawk products, which Contracts are set forth
on Schedule 2.1(b) hereto.
     “Qualified Plan” means any Employee Benefit Plan that is intended to be tax
qualified under Section 401(a) of the Code.
     “SkyTel Business” means the business of Seller consisting of the
production, sale, and operation of the wireless devices and services provided by
Seller, including, but not limited to, one-way and two-way paging services,
air-to-ground wireless services, cellular wireless services and wireless
telemetry services (other than such wireless telemetry services sold under the
FleetHawk and SkyGuard tradenames).
     “Sublease” the sublease in the form attached hereto as Exhibit C between
Seller and Purchaser.
     “Subsidiary” means any Person of which a majority of the outstanding share
capital, voting securities or other voting equity interests are owned, directly
or indirectly, by Seller.
     “Tax” or “Taxes” means (i) any and all federal, state, local or foreign
taxes, charges, fees, imposts, levies or other assessments, including all net
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever; and (ii) all interest, penalties, fines, additions to tax
or additional amounts imposed by any Taxing Authority in connection with any
item described in clause (i).
     “Taxing Authority” means the IRS and any other Governmental Body
responsible for the administration of any Tax.
     “Tax Return” means any return, report or statement required to be filed
with respect to any Tax (including any attachments thereto, and any amendment
thereof), including any information return, claim for refund, amended return or
declaration of estimated Tax, and including, where permitted or required,
combined, consolidated or

5



--------------------------------------------------------------------------------



 



unitary returns for any group of entities that includes Seller, any of the
Subsidiaries, or any of their Affiliates.
     “Transfer Documents” means the Bill of Sale and the Assignment and
Assumption Agreement.
     “Transition Services Agreement” means the transition services agreement in
the form attached hereto as Exhibit D between Seller and Purchaser.
     “Wholesale Agreement” means the wholesale agreement in the form attached
hereto as Exhibit E between Seller and Purchaser.
     1.2 Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:

      Term   Section
Accounts Receivable
  2.1(d)
Agreement
  Preamble
Assumed Liabilities
  2.3
Assignment and Assumption Agreement
  9.1(f)
AVL Intellectual Property
  2.1(e)
Basket
  10.5(a)
Bill of Sale
  9.1(e)
Closing
  4.1
Closing Date
  4.1
Confidentiality Agreement
  7.5(a)
Customers
  5.13(a)
Dispute
  11.2(a)
Dispute Notice
  11.2(a)
Excluded Assets
  2.2
Excluded Contracts
  2.2(a)
Excluded Liabilities
  2.4
Indemnification Claim
  10.4(b)
Licensed Intellectual Property
  5.8(a)
Losses
  10.2(a)
Nonassignable Assets
  2.5(b)
Pre-Closing Covenants
  10.1(b)
Post-Closing Covenants
  10.1(b)
PP&E
  2.1(g)
Prepaids
  2.1(f)
Price Allocation
  2.7(a)
Property Taxes
  2.8(a)
Purchased Assets
  2.1
Purchase Price
  3.1
Purchaser
  Preamble
Purchaser Documents
  6.2

6



--------------------------------------------------------------------------------



 



      Term   Section
Purchaser Indemnified Parties
  10.2(a)
Purchaser Plans
  8.2(b)
Purchaser Savings Plan
  8.2(d)
Seller
  Preamble
Seller Documents
  5.2
Seller Indemnified Parties
  10.3(a)
Solicit
  7.8(b)
Standard Procedure
  8.1(c)
Subject Marks
  7.9(a)
Suppliers
  5.13(b)
Survival Period
  10.1(b)
Transferred Employees
  8.1(a)
Transfer Taxes
  7.10

     1.3 Other Definitional and Interpretive Matters.
          (a) Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:
     Calculation of Time Period. When calculating the period of time before
which, within which or following which, any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.
     Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.
     Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
Any matter or item disclosed on one Schedule shall be deemed to have been
disclosed on each other Schedule. Disclosure of any item on any Schedule shall
not constitute an admission or indication that such item or matter is material
or would have a Material Adverse Effect. No disclosure on a Schedule relating to
a possible breach or violation of any Contract, Law or Order shall be construed
as an admission or indication that breach or violation exists or has actually
occurred. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein shall be defined as set forth in this Agreement.
     Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number only shall include the
plural and vice versa.
     Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or

7



--------------------------------------------------------------------------------



 



interpreting this Agreement. All references in this Agreement to any “Section”
are to the corresponding Section of this Agreement unless otherwise specified.
     Herein. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
     Including. The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.
     Reflected On or Set Forth In. An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (b) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (c) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.
          (b) The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
     2.1 Purchase and Sale of Assets. On the terms and subject to the conditions
set forth in this Agreement, at the Closing Purchaser shall purchase, acquire
and accept from Seller, and Seller shall sell, transfer, assign, convey and
deliver to Purchaser all of the “Purchased Assets,” consisting of all of the
assets, properties, rights, and interests wherever situated and of any kind or
nature whatsoever owned by Seller as of the Closing Date and used directly or
indirectly in the operation of the AVL Business other than the Excluded Assets.
The Purchased Assets shall be transferred to Purchaser by Seller free and clear
of all Liens other than Permitted Exceptions. The “Purchased Assets” include,
but are not limited to, each of the following assets:
          (a) All property, rights, interests and assets of and relating to the
AVL Business as set forth or reflected on the Schedule of Assets and Liabilities
attached hereto as Schedule 2.1(a) or otherwise scheduled in this Agreement.
          (b) Contracts. All rights of Seller under the Purchased Contracts set
forth on Schedule 2.1(b) hereto including all claims or causes of action with
respect to the Purchased Contracts;

8



--------------------------------------------------------------------------------



 



          (c) Inventory. All inventory used or intended to be used primarily in
connection with the AVL Business, including but not limited to all new
materials, work in process and finished goods and set forth on Schedule 2.1(c)
hereto that is not also utilized in the Seller’s SkyTel Business;
          (d) Accounts Receivable. All accounts receivable and any evidence
thereof relating to or arising out of the AVL Business and operation thereof and
set forth on Schedule 2.1(d) hereto, and any payments received with respect
thereto after the Closing Date (including cash or check payments in transit on
the Closing Date) (collectively, “Accounts Receivable”); Schedule 2.1(d) sets
forth an itemized list of the Accounts Receivable as of the day immediately
preceding the date hereof, identifying such Accounts Receivable by obligor’s
name, aging and amount; Seller covenants and agrees to promptly remit to
Purchaser collections of any Accounts Receivable by Seller on or after the
Closing Date;
          (e) Intellectual Property. The Intellectual Property set forth on
Schedule 2.1(e) hereto (the “AVL Intellectual Property”);
          (f) Prepaid Expenses and Deposits. All deposits (including customer
deposits and security deposits for rent, electricity, telephone or otherwise)
and prepaid charges and expenses, including any prepaid rent, of Seller related
to any Purchased Assets set forth on Schedule 2.1(f) hereto (“Prepaids”);
          (g) Property, Plant, and Equipment. All computer equipment, office
equipment, supplies, and other tangible personal property located at the
Seller’s office facility in Clinton, MS and utilized in the AVL Business and set
forth on Schedule 2.1(g) hereto (collectively, “PP&E”), other than such PP&E
which is an Excluded Asset;
          (h) Business Records. All Documents used in the AVL Business,
including Documents in Seller’s possession relating to Products, services,
marketing, advertising, promotional materials, Intellectual Property, and all
files, customer files and documents (including credit information), supplier
lists, records, literature and correspondence but excluding such files as may be
required under applicable Law regarding privacy.
          (i) Goodwill. All goodwill and other intangible assets associated with
the AVL Business.
          (j) Permits. All Permits used by Seller in the AVL Business to the
extent transferable to Purchaser, as listed on Schedule 2.1(j) attached hereto;
     2.2 Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Purchaser, and Seller shall
retain all right, title and interest to, in and under the Excluded Assets.
“Excluded Assets” shall mean each of the following assets:
          (a) Excluded Contracts. All rights of Seller under all Contracts other
than the Purchased Contracts (the “Excluded Contracts”);

9



--------------------------------------------------------------------------------



 



          (b) Cash and Cash Equivalents. All cash, cash equivalents, bank
deposits or similar cash items of Seller;
          (c) Stock Certificates; Subsidiaries. All shares of capital stock of,
or other ownership interests in the Subsidiaries, and all assets owned, leased
or held by the Subsidiaries, whether or not used or useful in the AVL Business;
          (d) Real Property. All Owned Real Property and Leased Real Property of
Seller;
          (e) Corporate Books. All minute books, organizational documents, stock
registers and such other books and records of Seller or any Subsidiary as
pertain to ownership, organization or existence of Seller and each Subsidiary
and duplicate copies of such records as are necessary to enable Seller and the
Subsidiaries to file Tax returns and reports;
          (f) Intellectual Property. All Intellectual Property owned or used by
Seller other than the AVL Intellectual Property, including, but not limited to,
all Intellectual Property related to Seller’s SkyTel Business;
          (g) Additional Books and Records. Any (i) other books and records that
Seller and the Subsidiaries are required by Law to retain or that Seller
determines are necessary or advisable to retain; provided, however, that
Purchaser shall have the right to make copies of any portions of such retained
books and records that relate to the AVL Business or any of the Purchased
Assets; and (ii) documents relating to proposals to acquire the AVL Business by
Persons other than Purchaser;
          (h) Tax Refunds. Seller hereby represents and warrants there are no
Tax refunds relating to the operation of the AVL Business, the Purchased Assets
or the Assumed Liabilities applicable to any period ending on or before the
Closing;
          (i) Tax Records. All Tax returns and financial statements of Seller
and the Subsidiaries and the AVL Business and all records (including working
papers) related thereto;
          (j) Claims Related to Excluded Assets. All of Seller’s causes of
action, claims, counterclaims, credits, demands or rights of set-off against
third parties to the extent related to any Excluded Asset;
          (k) Seller’s Rights Under This Agreement. All rights that accrue to
Seller and the Subsidiaries under this Agreement and the Seller Documents;
          (l) Third Party Insurance Proceeds. Seller hereby represents and
warrants there are no third party property and casualty insurance proceeds;
          (m) Employee Benefit Plans. All Employee Benefit Plans and any assets
relating to such plans; and

10



--------------------------------------------------------------------------------



 



          (n) Other Assets. Such other assets as are set forth on
Schedule 2.2(n), including, without limitation, all inventory, customer
agreements, Intellectual Property, designs, systems, rights, licenses and other
assets related to Seller’s SkyTel Business.
     2.3 Assumption of Liabilities. On the terms and subject to the conditions
set forth in this Agreement, at the Closing Purchaser shall assume, effective as
of the Closing, and shall timely perform, pay and discharge in accordance with
their respective terms, all of the Liabilities of Seller set forth below in this
Section 2.3 only as set forth on Schedule 2.3 hereto, other than the Excluded
Liabilities (collectively, the “Assumed Liabilities”):
          (a) Liabilities of Seller under the Purchased Contracts;
          (b) Subject to and based upon Seller’s representations in Article V,
Liabilities arising out of, relating to or with respect to any Employee Benefit
Plan to the extent provided for in Article VIII;
          (c) Liabilities constituting or relating to accrued payroll for the
Transferred Employees only to the extent set forth on Schedule 2.1(a) hereto;
          (d) Liabilities constituting, or arising in connection with, accounts
payable existing on the Closing Date (including, for the avoidance of doubt,
(i) invoiced accounts payable and (ii) accrued but uninvoiced accounts payable
and (iii) other amounts that become payable following the Closing Date for which
work has been performed for the AVL Business upon the formalization of the
contractual relationship with the party performing the work) related to the AVL
Business, including, but not limited to, production, sale, and operation of
Seller’s SkyGuard and FleetHawk products;
          (e) all Taxes to be paid by Purchaser, as well as all sale and use
taxes payable related to the production, sale and operation of the SkyGuard and
FleetHawk products on sales after the Closing Date;
          (f) other Liabilities with respect to the AVL Business, the Purchased
Assets or the Transferred Employees arising after the Closing; and
          (g) Liabilities relating to amounts required to be paid by Purchaser
hereunder.
     2.4 Excluded Liabilities. Purchaser will not assume, or be liable for, any
liabilities which are not Assumed Liabilities. All such liabilities which are
not Assumed Liabilities shall be referred to as “Excluded Liabilities,” all of
which Seller shall retain and remain liable for (whether such Excluded
Liabilities are known or unknown, absolute, contingent, liquidated or
unliquidated, due or to become due, and whether claims with respect thereto are
asserted before or after the Closing). Notwithstanding any provisions in this
Agreement to the contrary, Purchaser is assuming only the Assumed Liabilities
and is not assuming any other Liability of Seller or its Subsidiaries or
Affiliates (or any predecessor owner of all of the part of the AVL Business) of
whatever

11



--------------------------------------------------------------------------------



 



nature. All such other Liabilities shall be retained by and remain Liabilities
and obligations of Seller.
     2.5 Consent of Third Parties.
          (a) From time to time following the Closing, Seller and Purchaser
shall execute, acknowledge and deliver all such further conveyances, notices,
assumptions, releases and acquittances and such other instruments, and shall
take such further actions, as may be reasonably necessary or appropriate to
assure fully to Purchaser and its successors or assigns, all of the rights,
titles and interests intended to be conveyed to Purchaser under this Agreement
and the Transfer Documents and to assure fully to Seller and its Affiliates and
their successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by Purchaser under this Agreement and the Transfer
Documents, and to otherwise make effective the transactions contemplated hereby
and thereby.
          (b) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Permit, Intellectual Property,
certificate, approval, authorization or other right, which by its terms or by
Law is nonassignable without the consent of a third party or a Governmental Body
or is cancelable by a third party in the event of an assignment (“Nonassignable
Assets”) unless and until such consent shall have been obtained; provided,
however, that Seller shall use its best efforts to cooperate with Purchaser at
its request for up to 180 days following the Closing Date in endeavoring to
obtain such consents promptly; and provided further, that such efforts shall not
require Seller or any of its Affiliates to incur any expenses (other than de
minimis expense) or Liabilities or provide any financial accommodation or to
remain secondarily or contingently liable for any Assumed Liability to obtain
any such consent. Purchaser and Seller shall use their respective commercially
reasonable efforts to obtain, or cause to be obtained, any consent,
substitution, approval or amendment required to novate all Liabilities under any
and all Purchased Contracts or other Liabilities that constitute Assumed
Liabilities or to obtain in writing the unconditional release of Seller and its
Affiliates so that, in any such case, Purchaser shall be solely responsible for
such Liabilities.
     2.6 Bulk Sales Laws. Purchaser hereby waives compliance by Seller with the
requirements and provisions of any “bulk-transfer” Laws of any jurisdiction that
may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Purchaser; it being understood that any Liabilities arising
out of the failure of Seller to comply with the requirements and provisions of
any “bulk-transfer” Laws of any jurisdiction which would not otherwise
constitute Assumed Liabilities shall be treated as Excluded Liabilities and
shall be promptly paid by and be the sole obligation and responsibility of
Seller.

12



--------------------------------------------------------------------------------



 



     2.7 Purchase Price Allocation.
          (a) For all Tax purposes, the Purchase Price (plus any Assumed
Liabilities that are treated as consideration for the Purchased Assets) shall be
allocated in the manner set forth in this Section 2.7 (the “Price Allocation”).
Purchaser shall prepare a proposed allocation in a manner consistent with
Section 1060 of the Code and the regulations promulgated thereunder and shall
deliver such proposal to Seller for its review and approval not later than forty
five (45) Business Days after the Closing Date. Seller shall notify Purchaser of
its agreement to such proposal or of any modifications it wishes to make to such
proposed allocation. If Seller proposes any modifications, then Seller and
Purchaser will attempt to reach agreement on the Price Allocation prior to the
due date for the filing of IRS Form 8594. In the event that Purchaser and Seller
are unable to agree on the Price Allocation prior to such due date, then each
party will separately file an IRS Form 8594. In the event that Purchaser and
Seller agree on the Price Allocation (i) each party agrees to timely file an IRS
Form 8594 reflecting the Price Allocation for the taxable year that includes the
Closing Date and to make any timely filing required by applicable state or local
Law, (ii) such Price Allocation shall be binding on Purchaser and Seller for all
Tax reporting purposes, (iii) none of Purchaser or Seller or any of their
respective Affiliates shall take any position inconsistent with such Price
Allocation in connection with any Tax proceeding, except to the extent required
by applicable Law, and (iv) if any Taxing Authority disputes such Price
Allocation, the party receiving notice of the dispute shall promptly notify the
other party hereto of such dispute, and the parties hereto shall cooperate in
good faith in responding to such dispute in order to preserve the effectiveness
of such Price Allocation.
          (b) Any indemnification payment treated as an adjustment to the Total
Consideration paid for the Purchased Assets under Article III hereof shall be
reflected as an adjustment to the consideration allocated to a specific asset,
if any, giving rise to the adjustment and if any such adjustment does not relate
to a specific asset, such adjustment shall be allocated among the Purchased
Assets in accordance with the Price Allocation method provided in this Section
2.7.
     2.8 Allocation of Taxes and Expenses.
          (a) All state, county and local ad valorem Taxes on Purchased Assets
(“Property Taxes”) shall be prorated between Purchaser and Seller as of the
Closing Date as set forth in Schedule 2.8 hereto, computed by multiplying the
amount of Property Taxes for the fiscal year for which the same are levied by a
fraction, the numerator of which is the number of days in such fiscal year up to
and including the Closing Date and the denominator of which is the number of
days in such fiscal year. In connection with such proration of Property Taxes,
in the event that actual Property Tax figures are not available at the Closing
Date, proration of Property Taxes shall be based upon the actual Property Taxes
for the preceding fiscal year for which actual Property Tax figures are
available, and re-prorated when actual Property Tax figures become available.
          (b) All prorations and applicable payments to either party in
connection with this Section 2.8 shall be made, insofar as feasible, on the
Closing Date,

13



--------------------------------------------------------------------------------



 



and the Purchase Price shall be adjusted accordingly. During the three-month
period subsequent to the Closing Date, Seller shall advise Purchaser, and
Purchaser shall advise Seller, of any actual changes to such prorations, and the
Purchase Price shall be increased or decreased, as applicable, at the end of
such three-month period. In the event Purchaser or Seller shall receive bills
after the Closing Date for expenses incurred before the Closing Date that were
not prorated in accordance with this Section 2.8 or that were re-prorated in
accordance with this Section 2.8, then Purchaser or Seller, as the case may be,
shall promptly notify the other party as to the amount of the expense subject to
proration and the responsible party shall pay its portion of such expense (or,
in the event such expense has been paid on behalf of the responsible party,
reimburse the other party for its portion of such expenses).
     2.9 Power of Attorney; Right of Endorsement. Effective as of the Closing,
Seller hereby constitutes and appoints Purchaser the true and lawful attorney of
Seller solely with respect to the AVL Business with full power of substitution,
in the name and on behalf of Seller solely with respect to the AVL Business, but
for the benefit of and at the sole cost and expense of Purchaser, to do all such
reasonable acts and things with respect to the Purchased Assets as Purchaser may
deem advisable, subject to the consent of the Seller, which consent shall not be
unreasonably withheld; provided that the foregoing shall not apply with respect
to any Excluded Assets or Excluded Liabilities or to any Legal Proceedings in
respect thereof. Seller agrees that the foregoing powers are coupled with an
interest and shall not be revocable by Seller directly or indirectly in any
manner. Except as otherwise provided herein, Purchaser shall retain for its own
account any amounts collected pursuant to the foregoing powers.
ARTICLE III
CONSIDERATION
     3.1 Consideration. The aggregate consideration for the Purchased Assets
shall be an amount in cash equal to $7,000,000 (the “Purchase Price”).
     3.2 Payment of Purchase Price. On the date of the funding as indicated in
the Financing Letters (as defined in Article 9 below), Purchaser shall pay the
Purchase Price to Seller and by wire transfer of immediately available United
States funds into an account or accounts designated by Seller.
ARTICLE IV
CLOSING
     4.1 Closing Date. The consummation of the purchase and sale of the
Purchased Assets and the assumption of the Assumed Liabilities provided for in
Article II hereof (the “Closing”) shall take place at the offices of Manatt,
Phelps & Phillips, LLP located at 7 Times Square, New York, New York 10036 (or
at such other place as the parties may designate in writing) at 10:00 a.m. (New
York time) on or before February

14



--------------------------------------------------------------------------------



 



14, 2008 (the “Closing Date”), unless another time, date or place is agreed to
in writing by the parties hereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller hereby represents and warrants to Purchaser that:
     5.1 Organization and Good Standing. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of California
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now conducted. Seller is duly
qualified or authorized to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified, authorized or in good standing would not
have a Material Adverse Effect . Schedule 5.1 sets forth a list of the states in
which Seller is qualified to do business regarding the AVL Business as of the
date hereof.
     5.2 Authorization of Agreement. Seller has all requisite corporate power
and authority to execute and deliver this Agreement and Seller has all requisite
power, authority and legal capacity to execute and deliver each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by Seller in connection with the consummation of the transactions
contemplated by this Agreement (the “Seller Documents”), to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance of this
Agreement and each of the Seller Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by all requisite corporate action on the part of Seller and no other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement and such other agreements and documents or to consummate the
transactions contemplated hereby and thereby. This Agreement has been, and each
of the Seller Documents will be at or prior to the Closing, duly and validly
executed and delivered by Seller and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
     5.3 Conflicts; Consents of Third Parties; Subsidiaries.
          (a) None of the execution and delivery by Seller of this Agreement,
the consummation of the transactions contemplated hereby, or compliance by
Seller with

15



--------------------------------------------------------------------------------



 



any of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i) the certificate of incorporation and by-laws of Seller;
(ii) any Contract or Permit to which Seller is a party or by which any of the
properties or assets of Seller are bound; (iii) any Order of any Governmental
Body applicable to Seller or by which any of the properties or assets of Seller
are bound; or (iv) any applicable Law, other than, in the case of clauses (ii),
(iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not (A) materially impair the ability of Seller to
enter into this Agreement and to consummate the transactions contemplated
hereby, (B) materially adversely affect the business, operations, or condition
(financial or otherwise) of the AVL Business, or (C) subject any material
portion of the Purchased Assets to any Lien except as subject to Permitted
Exceptions.
          (b) No material consent, waiver, approval, Order, Permit or
authorization of, or filing with, or notification to, any Person or Governmental
Body is required on the part of Seller in connection with the execution and
delivery of this Agreement, the compliance by Seller with any of the provisions
hereof, or the consummation of the transactions contemplated hereby.
          (c) All of Seller’s Subsidiaries are listed on Schedule 5.3(c). No
such Subsidiary owns, uses, has a right to use, leases, licenses, or otherwise
has any interest of any type whatsoever in any of the Property used in the AVL
Business.
     5.4 Schedule of Assets and Liabilities. Attached hereto as Schedule 2.1(a)
is a Schedule of Assets and Liabilities of Seller relating to the AVL Business
which presents fairly in all material respects the assets and liabilities of
Seller relating to the AVL Business as of the date thereof.
     5.5 Title to Purchased Assets.
          (a) Except as set forth on Schedule 5.5 hereto, Seller owns and has
good title to each of the Purchased Assets and AVL Intellectual Property, free
and clear of all Liens other than Permitted Exceptions.
          (b) The Purchased Assets and AVL Intellectual Property constitute all
of the assets necessary together with Seller’s agreements hereunder and under
the Seller Documents for Purchaser to conduct the AVL Business as of the Closing
Date without interruption and in the Ordinary Course of Business.
          (c) Upon the consummation of the transactions contemplated hereby,
Purchaser will have acquired, on and as of the Closing Date, good and valid
title in and to the Purchased Assets and AVL Intellectual Property, free and
clear of all Liens other than Permitted Exceptions.
     5.6 Compliance with Laws; Permits.
          (a) Seller is in compliance with all Laws applicable to its operations
and assets and to the AVL Business, except where the failure to be in compliance
would

16



--------------------------------------------------------------------------------



 



not have a Material Adverse Effect. Seller has not received any written notice
of or been charged with the violation of any Laws, except where such violation
would not have a Material Adverse Effect.
          (b) Seller currently has all Permits which are required for the
operation of the AVL Business as presently conducted, other than those the
failure of which to possess would not have a Material Adverse Effect. Seller is
not in default or violation (and no event has occurred which, with notice or the
lapse of time or both, would constitute a default or violation) of any term,
condition or provision of any Permit to which it is a party, except where such
default or violation would not have a Material Adverse Effect.
     5.7 Purchased Contracts. Except in each case as would not have a Material
Adverse Effect:
          (a) All Purchased Contracts are valid, binding and in full force and
effect and are enforceable by Seller in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
          (b) Neither Seller nor, to the Knowledge of Seller, any other party to
any of the Purchased Contracts is in breach or default thereunder in all
material respects.
          (c) To the Knowledge of Seller, no condition exists or event has
occurred which with or without the lapse of time or the giving of notice, or
both, would constitute a default by Seller in all material respects.
     5.8 Legal Proceedings. As of the date of this Agreement, there are no Legal
Proceedings pending, nor, to the Knowledge of Seller, threatened against Seller,
or to which Seller is otherwise a party, before any Governmental Body and
relating to the AVL Business or AVL Intellectual Property or which questions or
challenges the validity of this Agreement or any action taken or to be taken by
Seller pursuant to this Agreement. As of the date of this Agreement, Seller is
not subject to any Order relating to the AVL Business.
     5.9 Intellectual Property.
          (a) Schedule 2.1(e) identifies (i) all AVL Intellectual Property and
software used in connection with the AVL Business; (ii) each item of AVL
Intellectual Property and software that any third party owns and that the Seller
uses in connection with the AVL Business pursuant to license, sublicense,
agreement or permission (clause (ii) is referred to as “Licensed Intellectual
Property”); and (iii) as set forth in Schedule 7.10(a)(i), all rights which
Purchaser will have to the use of the Subject Marks, as hereinafter defined,
software, patents, and other tangible and intangible property in the SkyTel
Business.

17



--------------------------------------------------------------------------------



 



          (b) To the Knowledge of Seller, the AVL Business has not infringed
upon or misappropriated in any material respect any Intellectual Property rights
of third parties, and Seller has not received any notice alleging any such
infringement or misappropriation nor any claim of infringement or
misappropriation of any Intellectual Property right of any third party due to
Seller’s conduct of the AVL Business.
          (c) Seller owns, has the right to use, sell, license and dispose of,
and has the right to bring actions for the infringement of, and, where
necessary, has made timely and proper application for all material AVL
Intellectual Property rights (other than with respect to the Licensed
Intellectual Property) necessary or required for the conduct of the AVL Business
as currently conducted.
     5.10 Labor. Solely with respect to the AVL Business:
          (a) Seller is not a party to any labor or collective bargaining
agreements or any Contract for the employment of any individual on a full-time,
part-time or other basis.
          (b) There are no (i) strikes, work stoppages, work slowdowns or
lockouts pending or, to the Knowledge of Seller, threatened against or involving
Seller, or (ii) unfair labor practice charges, grievances or complaints pending
or, to the Knowledge of Seller, threatened by or on behalf of any employee or
group of employees of Seller.
          (c) Seller has not received written notice of the intent of any
federal, state, local or foreign agency responsible for the enforcement of labor
or employment laws to conduct an investigation with respect to or relating to
the AVL Business, and to the Knowledge of Seller no such investigation is in
progress.
          (d) With respect to or relating to the AVL Business, there are no
complaints, lawsuits or other proceedings pending or, to the Knowledge of
Seller, threatened in any forum by or on behalf of any present or former
employee of Seller, any applicant for employment or the termination thereof
alleging breach of any express or implied contract of employment, any Laws
governing employment or the termination thereof or other discriminatory,
wrongful or tortious conduct in connection with the employment relationship.
          (e) The WARN Act is inapplicable to the AVL Business.
          (f) Schedule 5.10(f) hereto sets forth (i) with respect to all present
employees of the AVL Business, their dates of hire, positions and total annual
compensation (split between base and incentive compensation), (ii) the wage
rates for non-salaried and non-executive salaried employees of the AVL Business
by classification, and (iii) all group insurance programs in effect for
employees in the AVL Business.

18



--------------------------------------------------------------------------------



 



     5.11 Environmental Matters.
          (a) The operations of Seller are in compliance with all applicable
Environmental Laws, which compliance includes obtaining, maintaining and
complying with any Permits required under all applicable Environmental Laws
necessary to operate the AVL Business.
          (b) Seller is not subject to any pending, or to the Knowledge of
Seller, threatened claim alleging that Seller may be in violation of any
Environmental Law or any Environmental Permit or may have any liability under
any Environmental Law.
          (c) to the Knowledge of Seller, there are no pending or threatened
investigations of the AVL Business which would reasonably be expected to result
in Seller incurring any material liability pursuant to any Environmental Law.
          (d) Seller has not handled, used, discharged, released, disposed of,
transported or arranged for the transportation or disposal of, any hazardous
materials (as defined or referred to in any Environmental Laws as corrosive,
ignitable, explosive, infectious, radioactive, carcinogenic, petroleum-derived
or toxic), as it relates to the AVL Business.
     5.12 Actions. Since January 31, 2007, Seller has conducted the FleetHawk
Business in the ordinary course of business, and there has not been, in each
case as it relates to the FleetHawk Business:
          (a) any Material Adverse Effect, any material damage, destruction or
loss (whether or not covered by insurance) with respect to any material asset of
the FleetHawk Business;
          (b) any termination or failure to renew, or any threat made in writing
(that was not subsequently withdrawn) to terminate or fail to renew, any
Purchased Contract; and
          (c) except as may have occurred in the Ordinary Course of Business,
any sale, abandonment, transfer, lease, license or any other disposition of any
material properties or assets of Seller or acquisition of any capital stock or
business of any other person (or any reaching of an agreement, arrangement or
understanding to do the same).
     5.13 Customers and Suppliers. In each case with respect to the AVL
Business:
          (a) Schedule 5.13(a) sets forth each of Seller’s customers as of
December 31, 2007 (“Customers”). None of the Customers have informed Seller in
writing that such Customer intends to reduce its purchases from Seller during
the six-month period after the Closing Date; and
          (b) Schedule 5.13(b) sets forth each of Seller’s suppliers as of
December 31, 2007 (“Suppliers”). None of the Suppliers have informed Seller in
writing that such Supplier intends to no longer supply the AVL Business after
the Closing Date.

19



--------------------------------------------------------------------------------



 



     5.14 Foreign Corrupt Practices Act and Export Restrictions. Seller is in
material compliance with the Foreign Corrupt Practices Act of 1977, as amended,
in respect of its operation of the AVL Business. Seller does not provide any of
its services in Cuba, Iran, Iraq, Libya, North Korea, Rwanda, Sudan, Syria or
any other country subject to U.S. trade restrictions, embargo or executive
order.
     5.15 Taxes.
          (a) Except for matters that would not have a Material Adverse Effect,
Seller has filed, or there have been timely filed on Seller’s behalf, all Tax
Returns in respect of the Purchased Assets that are required to be filed by it
and has paid all Taxes shown thereon.
          (b) There are no Liens for Taxes (other than Permitted Exceptions)
upon the Purchased Assets.
          (c) The Purchased Assets are not subject to any joint venture,
partnership or other arrangement or contract that is treated as a partnership
for Tax purposes.
          (d) As of the date of this Agreement, there are no Legal Proceedings
pending or, to the Knowledge of Seller, threatened with respect to the AVL
Business in respect of any Tax.
     5.16 Personal Property. Schedule 2.1(g) accurately sets forth the PP&E as
of the date hereof.
     5.17 Product Warranty; Product Liability.
          (a) (i) Seller has no liability for replacement or repair of any such
Products or other damages in connection therewith or any other product
obligations outside of the Ordinary Course of Business, and (ii) Seller has not
sold any Products or delivered any services that included a warranty for a
period of longer than one (1) year. Schedule 5.17 hereto sets forth all
warranties of Seller relating to the AVL Business.
          (b) To the Knowledge of Seller, (i) Seller has no material liability
arising out of any injury to individuals or property as a result of the
ownership, possession, or use of any Product designed, manufactured, assembled,
repaired, sold or installed by or on behalf of Seller and (ii) Seller has not
committed any act or failed to commit any act which would result in, and there
has been no occurrence which would give rise to or form the basis of, any
product liability or liability for breach of warranty (whether covered by
insurance or not) on the part of Seller with respect to Products designed,
manufactured, assembled, repaired, sold or installed by or on behalf of Seller.
     5.18 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Seller in connection with the
transactions contemplated by this Agreement and no such Person is entitled to
any fee or commission or like payment in respect thereof.

20



--------------------------------------------------------------------------------



 



     5.19 Material Disclosure. No representation or warranty by Seller contained
in this Agreement and no statement contained in any certificate, list,
Disclosure Schedule, Exhibit or other instrument specified in this Agreement,
whether heretofore furnished to Purchaser or hereafter furnished to Purchaser
pursuant to this Agreement, taken together under the circumstances pertaining
thereto, contains or will contain any untrue statement of a material fact
necessary to make the statements contained therein not misleading or omits any
material fact required to be stated or necessary to make the statements therein
not misleading. All information required to be disclosed by this Agreement
concerning the AVL Business has been disclosed.
     5.20 No Other Representations or Warranties; Schedules. Except for the
representations and warranties contained in this Article V or elsewhere in this
Agreement or in the Transfer Documents (as modified by the Schedules hereto),
neither Seller nor any other Person makes any other express or implied
representation or warranty with respect to Seller, the SkyGuard Business, the
Purchased Assets (in each instance except for the FleetHawk Business portion
thereof), the Assumed Liabilities (except for the FleetHawk Business portion
thereof) or the transactions contemplated by this Agreement (except for the
FleetHawk Business portion thereof), and Seller disclaims any other
representations or warranties, whether made by Seller, any Affiliate of Seller
or any of their respective officers, directors, employees, agents or
representatives. Except for the representations and warranties contained in
Article V hereof or elsewhere in this Agreement or the Transfer Documents (as
modified by the Schedules hereto as supplemented or amended), Seller (i)
expressly disclaims any representation or warranty, express or implied, at
common law, by statute, or otherwise, relating to the condition of the Purchased
Assets (including any implied or expressed warranty of merchantability or
fitness for a particular purpose, or of conformity to models or samples of
materials) and (ii) hereby disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement, or information made,
communicated, or furnished (orally or in writing) to Purchaser or its Affiliates
or representatives (including any opinion, information, projection, or advice
that may have been or may be provided to Purchaser by any director, officer,
employee, agent, consultant, or representative of Seller or any of its
Affiliates). Seller makes no representations or warranties to Purchaser
regarding the probable success or profitability of the AVL Business. The
disclosure of any matter or item in any schedule hereto shall not be deemed to
constitute an acknowledgment that any such matter is required to be disclosed.
     5.21 Certain Payments; Certain Interests. Neither Seller nor, to the
Knowledge of Seller, any director, officer, employee, or other Person associated
with or acting on behalf of any of Seller, has directly or indirectly, with
respect to the AVL Business (a) made any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or other payment to any Person, private or
public, regardless of form, whether in money, property, or services (i) to
wrongfully obtain favorable treatment in securing business for Seller, (ii) to
wrongfully pay for favorable treatment for business secured by Seller, (iii) to
wrongfully obtain special concessions or for special concessions already
obtained, for or in respect of Seller, (iv) that would be reasonably likely to
subject Seller to any material damage or penalty in any Legal Proceeding, (v) in
violation of any Law, or (vi)to Knowledge of Seller if not continued in the
future, would be reasonably likely to have a

21



--------------------------------------------------------------------------------



 



Material Adverse Effect on the Seller, or (b) established or maintained any fund
or asset with respect to Seller that has not been recorded in the books and
records of Seller.
     5.22 Employee Benefits.
          (a) With respect to the AVL Business, Schedule 5.22(a) lists each
“employee benefit plan” (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended(“ERISA”) and any other material stock
award, stock option, stock purchase, bonus or other incentive compensation,
vacation, change of control, educational assistance, deferred compensation,
salary continuation, disability, retirement, welfare benefit, severance, or life
insurance plan or agreement in which current or former Employees participate
(each, an “Employee Benefit Plan”). Seller has made available to Purchaser
correct and complete copies of (i) each Employee Benefit Plan, (ii) the most
recent annual reports on Form 5500 required to be filed with respect to each
Employee Benefit Plan (if any such report was required), (iii) the most recent
summary plan description for each Employee Benefit Plan for which such summary
plan description is required and (iv) each trust agreement and insurance or
group annuity contract relating to any Employee Benefit Plan.
          (b) Each employee Benefit Plan with respect to which Purchaser will
assume assets and/or liabilities pursuant to Article VIII hereof has been
administered in all material respects in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and all other
applicable Laws, except for any noncompliance that would not have a Material
Adverse Effect.
          (c) To the Knowledge of Seller, each Employee Benefit Plan that is
intended to be tax qualified under Section 401(a) of the Code (a “Qualified
Plan”) is so qualified except for any noncompliance that would not result in a
Material Adverse Effect. Seller has made available to Purchaser a correct and
complete copy of the most recent determination letter received with respect to
each Qualified Plan.
          (d) Except as set forth on Schedule 5.22(d) with respect to each
Employee Benefit Plan, with respect to the AVL Business:
               (i) since the effective date of ERISA, no material liability
under Title IV of ERISA has been incurred or is reasonably expected to be
incurred by Seller (other than liability for premiums due to the PBGC), unless
such liability has been, or prior to the Closing Date will be, satisfied in
full;
               (ii) no Employee Benefit Plan subject to Title IV of ERISA or
Section 412 of the Code (each a “Pension Plan”) has an “accumulated funding
deficiency” (as such term is defined in Section 302 of ERISA or Section 412 of
the Code), whether or not waived;
               (iii) the PBGC has not instituted proceedings and no filing has
been made by Seller or any of its ERISA Affiliates to terminate any Pension
Plan; and

22



--------------------------------------------------------------------------------



 



               (iv) none of the Pension Plans is a “multiemployer plan,” as that
term is defined in Section 3(37) of ERISA, and neither Seller nor any of its
ERISA Affiliates has made or incurred a “complete withdrawal” or a “partial
withdrawal,” as such terms are respectively defined in Sections 4203 and 4205 of
ERISA that would result in the incurrence of a material liability by Seller or
any of its ERSA Affiliates.
          (e) Except as set forth on Schedule 5.22(e), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any payment becoming due to any current or former
Employee under the Deferred Compensation Plan, (ii) increase any benefits under
the Deferred Compensation Plan or any other Employee Benefit Plan with respect
to which Purchaser will assume assets and/or liabilities pursuant to
Article VIII or (iii) result in the acceleration of the time of payment of,
vesting of or other rights with respect to any such benefits.
     5.23 Miscellaneous. Seller further represents and warrants that there are
none of the following relating to the operation of the AVL Business, the
Purchased Assets or the Assumed Liabilities:
          (a) Tax refunds;
          (b) Third party property and casualty insurance proceeds; and
          (c) Causes of action, claims, credits, demands or rights of setoff
against third parties.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller that:
     6.1 Organization and Good Standing. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite limited liability company power and
authority to own, lease and operate its properties and to carry on its business.
     6.2 Authorization of Agreement. Purchaser has full power and authority to
execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
Purchaser in connection with the consummation of the transactions contemplated
hereby and thereby (the “Purchaser Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser. This
Agreement has been, and each Purchaser Document will be at or prior to the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and
delivered

23



--------------------------------------------------------------------------------



 



will constitute, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
     6.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on Schedule 6.3(a), none of the execution and
delivery by Purchaser of this Agreement, the consummation of the transactions
contemplated hereby, or the compliance by Purchaser with any of the provisions
hereof will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation and by-laws (or other organizational and governing documents) of
Purchaser, (ii) any Contract or Permit to which Purchaser is a party or by which
Purchaser or its properties or assets are bound, (iii) any Order of any
Governmental Body applicable to Purchaser or by which any of the properties or
assets of Purchaser are bound or (iv) any applicable Law.
          (b) No consent, waiver, approval, Order, Permit or authorization of,
or declaration or filing with, or notification to, any Person or Governmental
Body is required on the part of Purchaser in connection with the execution and
delivery of this Agreement, the compliance by Purchaser with any of the
provisions hereof, the consummation of the transactions contemplated hereby, or
for Purchaser to conduct the AVL Business, other than such other consents,
waivers, approvals, Orders, Permits or authorizations the failure of which to
obtain would not materially adversely affect Purchaser’s ability to consummate
the transactions contemplated by this Agreement.
     6.4 Litigation. There are no Legal Proceedings pending or, to the actual
knowledge of Purchaser, threatened that are reasonably likely to prohibit or
restrain the ability of Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
     6.5 Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder or financial advisor for Purchaser in connection with the
transactions contemplated by this Agreement and no Person is entitled to any fee
or commission or like payment in .
     6.6 Condition of the SkyGuard Business. Solely as it relates to the
SkyGuard Business, notwithstanding anything contained in this Agreement to the
contrary, Purchaser acknowledges and agrees that Seller is not making any
representations or warranties whatsoever, express or implied, beyond those
expressly given by Seller in Article V hereof (as modified by the Schedules
hereto as supplemented or amended), and Purchaser acknowledges and agrees that,
except for the representations and warranties contained therein, the SkyGuard
Business is being transferred on a “where is” and, as to condition, “as is”
basis. Any claims Purchaser may have for breach of representation or

24



--------------------------------------------------------------------------------



 



warranty (except as to any breaches by Seller of any provisions of Section 7.8
hereof) shall be based solely on the representations and warranties of Seller
set forth in Article V hereof (as modified by the Schedules hereto as
supplemented and amended). Purchaser acknowledges that it has conducted to its
satisfaction, its own independent investigation of the SkyGuard Business and, in
making the determination to proceed with the transactions contemplated by this
Agreement, Purchaser has relied on the results of its own independent
investigation. As of the date hereof, Purchaser is not aware of any facts,
events or circumstances that would cause any of the representations or
warranties of Seller set forth in Article V hereof to be untrue or incorrect in
any respect.
     6.7 Condition of the FleetHawk Business. Solely as it relates to the
FleetHawk Business prior to January 31, 2007, notwithstanding anything contained
in this Agreement to the contrary, Purchaser acknowledges and agrees that Seller
is not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by Seller in Article V hereof (as modified by the
Schedules hereto as supplemented or amended), and Purchaser acknowledges and
agrees that, except for the representations and warranties contained therein,
the Purchased Assets and the AVL Business, solely as they relate to the
FleetHawk Business prior to January 31, 2007, are being transferred on a “where
is” and, as to condition, “as is” basis. Any claims Purchaser may have for
breach of representation or warranty (except as to any breaches by Seller of any
provisions of Section 7.8 hereof) shall be based solely on the representations
and warranties of Seller set forth in Article V hereof (as modified by the
Schedules hereto as supplemented and amended). Purchaser acknowledges that it
has conducted to its satisfaction, its own independent investigation of the
FleetHawk Business and, in making the determination to proceed with the
transactions contemplated by this Agreement, Purchaser has relied on the results
of its own independent investigation. As of the date hereof, Purchaser is not
aware of any facts, events or circumstances that would cause any of the
representations or warranties of Seller set forth in Article V hereof to be
untrue or incorrect in any respect.
     6.8 Capitalization. By the date of the funding as indicated in the
Financing Letters (as defined in Article 9 below), Purchaser shall have a
capitalization of at least $8,000,000.
ARTICLE VII
COVENANTS
     7.1 Agreements. At the Closing, Seller and Purchaser shall enter into the
following Agreements:
          (a) the Sublease;
          (b) the Transition Services Agreement; and
          (c) the Wholesale Agreement.

25



--------------------------------------------------------------------------------



 



     7.2 Consents. Each of Seller and Purchaser shall (and shall cause its
Affiliates to) use their commercially reasonable efforts to obtain at the
earliest practicable date all consents and approvals required to consummate the
transactions contemplated by this Agreement, including the consents and
approvals referred to in Sections 5.3(b) and 6.3(b) hereof; provided however,
that Seller shall not be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested.
     7.3 Further Assurances. Subject to, and not in limitation of, Section 7.2
hereof, each of Seller and Purchaser shall use its commercially reasonable
efforts to (i) take all actions necessary or appropriate to consummate the
transactions contemplated by this Agreement and (ii) cause the fulfillment at
the earliest practicable date of all of the conditions to their respective
obligations to consummate the transactions contemplated by this Agreement.
     7.4 Raj Cherukuri and Ratan Guduru. Purchaser shall make available Raj
Cherukuri and Ratan Guduru to Seller or its assigns on a consulting basis to
assist in Seller’s ongoing operations as set forth in Exhibit F (“Cherukuri
Consulting Agreement”) and Exhibit G (“Guduru Consulting Agreement”).
     7.5 Confidentiality.
          (a) Purchaser and Seller acknowledge that the information provided to
each in connection with this Agreement and the transactions contemplated hereby
is subject to the terms of the confidentiality agreement between Purchaser and
Seller, dated February 14, 2008 (the “Confidentiality Agreement”), the terms of
which are incorporated herein by reference. Effective upon, and only upon, the
Closing Date, the Confidentiality Agreement shall terminate with respect to
information relating solely to the Business or otherwise included in the
Purchased Assets; provided, however, that Purchaser and Seller acknowledge that
any and all other Confidential Information provided to the other shall remain
subject to the terms and conditions of the Confidentiality Agreement after the
Closing Date.
          (b) From and after the Closing Date for six (6) years, Seller shall
not and shall cause its officers and directors not to, directly or indirectly,
disclose, reveal, divulge or communicate to any Person other than authorized
officers, directors and employees of Purchasers or use or otherwise exploit for
its own benefit of anyone other than Purchaser, any Confidential Information (as
defined below). Seller and its officers and directors shall not have any
obligation to keep confidential any Confidential Information if and to the
extent disclosure thereof is required by Law or other regulatory process,
including preparation of financial statements, tax audits and Legal Proceedings
by or against Seller or its Affiliates. For purposes of this Section 7.6(b),
“Confidential Information” shall mean any confidential information with respect
to the AVL Business, including methods of operation, customers, customer lists,
Products, prices, fees, costs, inventions, know-how, marketing methods, plans,
suppliers, competitors, markets or other specialized information, or proprietary
matters. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (i) is generally
available to the public on the date of this Agreement or (ii) becomes

26



--------------------------------------------------------------------------------



 



generally available to the public other than as a result of a disclosure not
otherwise permissible hereunder.
     7.6 Preservation of Records. Seller and Purchaser agree that each of them
shall preserve and keep the records held by it or their Affiliates relating to
the AVL Business for a period of seven years from the Closing Date and shall
make such records and personnel available to the other as may be reasonably
required by such party in connection with, among other things, any insurance
claims by, Legal Proceedings or tax audits against or governmental
investigations of Seller or Purchaser or any of their Affiliates or in order to
enable Seller or Purchaser to comply with their respective obligations under
this Agreement and each other agreement, document or instrument contemplated
hereby or thereby. In the event Seller or Purchaser wishes to destroy such
records after that time, such party shall first give 90 days prior written
notice to the other and such other party shall have the right at its option and
expense, upon prior written notice given to such party within such 90 day
period, to take possession of the records within 180 days after the date of such
notice.
     7.7 Publicity.
          (a) Neither Seller nor Purchaser shall issue any press release or
public announcement concerning this Agreement or the transactions contemplated
hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of Purchaser or Seller, as applicable, disclosure is otherwise required
by applicable Law or by the applicable rules of any stock exchange on which
Purchaser or Seller or any of their respective Affiliates lists securities,
provided that, to the extent required by applicable Law, the party intending to
make such release shall use its reasonable efforts consistent with such
applicable Law to consult with the other party with respect to the timing and
content thereof.
          (b) Each of Purchaser and Seller agrees that the terms of this
Agreement shall not be disclosed or otherwise made available to the public and
that copies of this Agreement shall not be publicly filed or otherwise made
available to the public, except where such disclosure, availability or filing is
required by applicable Law and only to the extent required by such Law.
Notwithstanding the foregoing, Seller may disclose the terms of this Agreement
if it determines that such disclosure is required under the Securities Act of
1934, as amended, and the rules and regulations promulgated hereunder.
     7.8 Non-Competition; Non-Solicitation.
          (a) Seller agrees that for a period of seventy-two- (72) months
following the Closing, neither it, nor any of its Affiliates, its successors,
transferees or assigns shall compete with Purchaser, directly or indirectly in
the continental United States, with the AVL Business.

27



--------------------------------------------------------------------------------



 



          (b) Purchaser agrees that, from and after the Closing Date and
continuing through the date that is (12) months following the Closing Date,
except with respect to the Transferred Employees, without the prior written
consent of Seller, it shall not and shall cause its or its Affiliates not to,
directly or indirectly: (i) engage, hire, lease or utilize any Employee of
Seller or any person who has been an Employee of Seller for the twelve month
period prior to the Closing, or (ii) recruit, Solicit, attempt to Solicit, or
assist anyone else to Solicit any Employee of Seller, or any person who has been
an Employee of Seller during the twelve month period prior to the Closing Date,
to terminate, restrict or hinder his, her or its association with Seller, or
(iii) interfere in any way with the relationship between Seller and any such
Employee. For the purposes of this Agreement, “Solicit” shall mean to encourage
or induce, or to take any action that is intended or calculated to encourage or
induce, or which has the effect of encouraging or inducing or which is
reasonably likely to result in encouragement or inducement; provided, however,
that the provisions of this Section 7.9(b) shall not apply to those Employees
listed on Schedule 7.9(b) hereto.
          (c) Seller agrees that for a period of sixty (60)months following the
Closing, it shall not utilize for itself or disseminate to any of its
affiliates, and shall cause its Affiliates not to utilize, any customer lists of
Seller of the AVL Business or any other proprietary information of Seller of the
AVL Business concerning the identity of customers of Seller, in each case, as of
the Closing Date, for the purpose of providing such customers with any products
or services or interfering with or damaging any relationship and/or agreement
between Purchaser or any of Purchaser’s Affiliates and any such customer.
          (d) Seller agrees that for a period of eighteen (18) months following
the Closing, Seller shall not and shall cause its Affiliates not to cause,
solicit, induce or encourage any Transferred Employee if such Transferred
Employee is then employed by Purchaser or its Affiliates, or has been employed
by Purchaser or its Affiliates during the preceding three (3) month period, to
leave such employment or hire, employ or otherwise engage any such individual;
provided that neither generalized searches through media advertisement,
employment firms or otherwise that are not directed to such personnel nor any
employment or hiring pursuant to or as a result thereof shall constitute a
violation of the foregoing.
          (e) Neither Seller nor its Affiliates shall employ any Transferred
Employee for a period of one year after the date that such Transferred Employee
ceases to be an employee of Purchaser or its Affiliates.
          (f) Seller hereby agrees that a violation or attempted or threatened
violation of this Section 7.9 will cause irreparable injury to Purchaser for
which money damages would be inadequate, and that Purchaser shall be entitled,
in addition to any other rights or remedies it may have, whether in law or in
equity, to obtain an injunction enjoining and restraining Seller from a
violation of the covenants contained herein. If, at the time of enforcement of
this Section 7.9 a court shall hold that the duration, scope, geographic area or
other restrictions stated herein are unreasonable under circumstances then
existing, the parties agree that the maximum duration, scope, geographic area or

28



--------------------------------------------------------------------------------



 



other restrictions deemed reasonable under such circumstances by such court
shall be substituted for the stated duration, scope, geographic area or other
restrictions.
     7.9 Use of Trademarks.
          (a) Purchaser shall have the right to use the trademarks set forth on
Schedule 7.9(a), and shall have no right to use any other Seller marks,
including without limitation, the name “SkyTel” or any trademarks related
thereto or containing or comprising the foregoing, including any name or
trademark confusingly similar thereto (the “Subject Marks”), and Purchaser will
not at any time hold itself out as having any affiliation with Seller or any of
its Affiliates. In furtherance thereof, as promptly as practicable but in no
event later than 180 days following the Closing Date, Purchaser shall remove,
strike over or otherwise obliterate all Subject Marks from all materials
including, without limitation, any vehicles, business cards, schedules,
stationery, packaging materials, displays, signs, promotional materials,
manuals, forms, computer software and other materials.
          (b) Purchaser (i) acknowledges that Seller (or its Affiliates, as
applicable) has the sole and exclusive ownership rights in the Subject Marks,
(ii) undertakes not to challenge the validity of the Subject Marks or Seller’s
(or its Affiliate’s, as applicable) registration or application for registration
or ownership of the Subject Marks, and (iii) agrees not to do anything
inconsistent with the provisions of clauses (i) and (ii) of this Section 7.9(b).
          (c) Purchaser further acknowledges and agrees that all use of the
Subject Marks and all goodwill developed therefrom shall inure to the benefit of
and be on behalf of Seller. Except as set forth on Schedule 7.9(a)(i) hereto,
Purchaser agrees that nothing in this Agreement shall give Purchaser any right,
title or interest in or to the Subject Marks.
          (d) Purchaser agrees that it will not hereafter seek registration of
the Subject Marks or any confusingly similar trademarks in its own name or in
the name of any of its Affiliates.
     7.10 Tax Matters. Purchaser and Seller shall cooperate in preparing,
executing and filing use, sales, transfer and similar Tax Returns relating to
the purchase and sale of the Purchased Assets. Such Tax Returns shall be
prepared in a manner that is consistent with the determination of the fair
market values allocated to the Purchased Assets as contemplated by
Section 2.7(a) hereof. All sales, transfer, documentary, stamp, recording and
similar Taxes incurred in connection with the purchase and sale of the Purchased
Assets (“Transfer Taxes”) shall be borne equally Purchaser and Seller.
     7.11 Disclosure Schedules; Supplementation and Amendment of Schedules.
Seller may, at its option, include in the Schedules items that are not material
in order to avoid any misunderstanding, and such inclusion, or any references to
dollar amounts, shall not be deemed to be an acknowledgement or representation
that such items are

29



--------------------------------------------------------------------------------



 



material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement.
     7.12 Access to Information. For a period of five years after the Closing,
Purchaser will give Seller reasonable access during Purchaser’s regular business
hours upon reasonable advance notice and under reasonable circumstances and
shall be subject to restrictions under applicable Law to books and records
transferred to Purchaser to the extent necessary for the preparation of
financial statements, regulatory filings or Tax returns of Seller or its
Affiliates in respect of periods ending on or prior to Closing, or in connection
with any Legal Proceedings. Seller shall be entitled, at its sole cost and
expense, to make copies of the books and records to which it is entitled to
access pursuant to this Section 7.12.
     7.13 GSA Contract.
          (a) Seller shall provide Purchaser with prompt payment of all “net
revenue” accrued and received by Seller after the Closing Date relating to or
otherwise associated with the existing “FleetHawk” units under any “GSA
Contract” in place as of the date hereof until Purchaser has received the GSA
Subcontract (as defined below); provided, however, that such revenues shall not
include credits and write-offs in the ordinary course of business. For the
purpose of this Agreement, “net revenue” as used in this Section 7.13(a) shall
mean collections of billings related to FleetHawk units under the GSA Contract,
net of any credits issued related to such units. Seller represents to Purchaser
that the GSA Contract is in full force and effect and Seller is not in default
thereunder.
          (b) Seller and Purchaser shall, promptly following the Closing Date,
use their respective best efforts to work with the GSA to subcontract the GSA
Contract to Purchaser (the “GSA Subcontract”).
     7.14 Financing Letters. Purchaser agrees to obtain a capitalization of at
least $8,000,000 by the date set forth in the Financing Letters (as defined in
Article 9 below).
ARTICLE VIII
EMPLOYEES AND EMPLOYEE BENEFITS
     8.1 Employment.
          (a) Transferred Employees. Prior to the Closing, Purchaser shall
deliver, in writing, an offer of employment to the Employees listed in
Schedule 8.1(a) to commence immediately following the Closing. Each such offer
of employment shall be for at least the same total compensation (including
salary and bonus) and position in effect immediately prior to the Closing. Such
individuals who accept such offers prior to the Closing are hereinafter referred
to as the “Transferred Employees.”
          (b) Purchaser shall provide each Transferred Employee whose employment
is involuntarily terminated (other than for cause) by Purchaser or its

30



--------------------------------------------------------------------------------



 



Affiliates prior to the three (3) months anniversary of the Closing Date with
severance payments and severance benefits that are no less favorable than the
severance payments and severance benefits to which such employee would have been
entitled as in effect as of the Closing Date as set forth on Schedule 8.1(b)
hereto. Such severance payments and benefits may be provided in the manner and
under the plan or policy designated by Purchaser in its discretion.
          (c) Standard Procedure. Pursuant to the “Standard Procedure” provided
in section 5 of Revenue Procedure 96-60, 1996-2 C.B. 399, (i) Purchaser and
Seller shall report on a predecessor/successor basis as set forth therein,
(ii) Seller will not be relieved from filing a Form W-2 with respect to any
Transferred Employees, and (iii) Purchaser will undertake to file (or cause to
be filed) a Form W-2 for each such Transferred Employee with respect to the
portion of the year during which such Employees are employed by Purchaser that
includes the Closing Date, excluding the portion of such year that such Employee
was employed by Seller.
     8.2 Employee Benefits.
          (a) Purchaser shall provide, or cause to be provided, for a period of
one year following the Closing or such longer period of time required by
applicable Law (the “Benefit Maintenance Period”), to each of the Transferred
Employees, compensation (including salary, wages and opportunities for
commissions, bonuses, incentive pay, overtime and premium pay), employee
benefits, location of employment and a position of employment that are, in each
case, substantially equivalent to those provided to such Transferred Employee
immediately prior to the Closing. After the Closing, Purchaser shall not
discriminate against Transferred Employees in relation to similarly situated
employees of Purchaser by reason of their status as Transferred Employees.
          (b) For purposes of eligibility and vesting (but not benefit accrual)
under the employee benefit plans of Purchaser and its Affiliates providing
benefits to Transferred Employees (the “Purchaser Plans”), Purchaser shall
credit each Transferred Employee with his or her years of service with Seller
and any predecessor entities, to the same extent as such Transferred Employee
was entitled immediately prior to the Closing to credit for such service under
any similar Employee Benefit Plan. The Purchaser Plans shall not deny
Transferred Employees coverage on the basis of pre-existing conditions or
evidence of insurability and shall credit such Transferred Employees for any
deductibles and out-of-pocket expenses paid under the comparable Employee
Benefit Plans in the year of initial participation in the Purchaser Plans.
          (c) Transferred Employees shall not accrue benefits under any employee
benefit policies, plans, arrangements, programs, practices or agreements of
Seller or any of its Affiliates after the Closing Date. Nothing in this
Agreement shall cause duplicate benefits to be paid or provided to or with
respect to any Transferred Employee under any employee benefit policies, plans,
arrangements, programs, practices or agreements. References herein to a benefit
with respect to a Transferred Employee shall include, where applicable, benefits
with respect to any eligible dependents and

31



--------------------------------------------------------------------------------



 



beneficiaries of such Transferred Employee under the same employee benefit
policy, plan, arrangement, program, practice or agreement.
          (d) Purchaser shall take all action necessary and appropriate to
ensure that, as of the Closing Date, Purchaser maintains a qualified retirement
plan under Code section 401(k) (hereinafter referred to as the “Purchaser
Savings Plan”) that will accept rollover contributions, including any notes
representing plan loans to participants, from each Transferred Employee who
receives a distribution from a Qualified Plan, who elects such a rollover form
of distribution, and who is employed by Purchaser (or any of its Affiliates) at
the time of such distribution.
          (e) Nothing in this Agreement shall require Seller or its Affiliates
to transfer assets or reserves with respect to any Employee Benefit Plan to
Purchaser or its Affiliates or the Purchaser Plans.
          (f) Except as required by applicable Law, Purchaser shall be
responsible for all Liabilities with respect to Transferred Employees
attributable to their accrued and unused vacation, sick days and personal days
through the date hereof as set forth on Schedules 2.1(a) and 5.10(f) hereto.
     8.3 Employee Rights. Nothing herein express or implied shall confer upon
any employee of Seller or its Affiliates, or Purchaser or its Affiliates, or
upon any legal representative of such employee, or upon any collective
bargaining agent, any rights or remedies, including any right to employment or
continued employment for any specified period, of any nature or kind whatsoever
under or by reason of this Agreement. Nothing in this Agreement shall be deemed
to confer upon any person (nor any beneficiary thereof) any rights under or with
respect to any plan, program or arrangement described in or contemplated by this
Agreement, and each person (and any beneficiary thereof) shall be entitled to
look only to the express terms of any such plan, program or arrangement for his
or her rights thereunder. Nothing in this Agreement shall cause Purchaser or its
Affiliates, or Seller or its Affiliates to have any obligation to provide
employment or any employee benefits to any individual who is not a Transferred
Employee or to continue to employ any Transferred Employee for any period of
time following the Closing subject to limitations contained in any union
contract or collective bargaining agreement. This Agreement does not create any
right of an employee or union to object or to refuse to assent to Seller’s
assignment of or Purchaser’s assumption of or succession to any employment
agreement, union contract, collective bargaining agreement, or other agreement
relating to conditions of employment, employment separation, severance or
employee benefits, nor shall this Agreement be construed as recognizing that any
such rights exist.
     8.4 Successors and Assigns. In the event Purchaser or any of its successors
or assigns (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity in such consolidation or
merger or (ii) transfers all or substantially all of its properties and assets
to any Person, then, and in each case, proper provision shall be made so that
such successors and assigns of Purchaser honor the obligations of Purchaser and
its Affiliates set forth in this Article

32



--------------------------------------------------------------------------------



 



VIII. In the event Purchaser or any of its Affiliates outsources any of the
Transferred Employees during the Benefit Maintenance Period and such employees
are not paid a severance benefit in accordance with Section 8.2(a), then, and in
each case, proper provision shall be made so that the outsourcing vendor
maintains a severance pay plan or policy that provides a severance benefit for
each Transferred Employee who is involuntarily terminated by the outsourcing
vendor during such period, which benefit is the same as the severance benefits
that would otherwise have been provided to such employees in accordance with
Section 8.2(a). For purposes of this Section 8.4, a Transferred Employee shall
be considered to have been outsourced if the employee is hired by the
outsourcing vendor pursuant to or in connection with an agreement entered into
between Purchaser or any of its Affiliates and the outsourcing vendor whereby
the outsourcing vendor will provide services to or for Purchaser or any of its
Affiliates.
     8.5 Cooperation. Seller and Purchaser agree to cooperate fully with respect
to the actions necessary to effect the transactions contemplated in this
Article VIII, including the provision of records (including payroll records) and
information as each may reasonably request from the other.
     8.6 Employee Obligations of Confidentiality. Notwithstanding anything to
the contrary contained in this Agreement, Seller shall retain the right, after
the Closing Date, to enforce agreements with its current or former Employees,
consultants, and contractors related to Intellectual Property owned by Seller or
any of its Affiliates.
ARTICLE IX
CONDITIONS TO SIGNING AND CLOSING
     9.1 Fulfillment of Conditions Precedent to Obligations of Purchaser. The
obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date of
each of the following conditions (with the understanding that the signing and
closing will occur concurrently):
          (a) the representations and warranties of Seller set forth in this
Agreement are true and correct at and as of the Closing, except to the extent
such representations and warranties relate to an earlier date (in which case
such representations and warranties shall be true and correct on and as of such
earlier date);
          (b) Seller has performed and complied in all material respects with
all obligations and agreements required in this Agreement to be performed or
complied with by it prior to the Closing Date;
          (c) there is not in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
          (d) all of the consents of third parties set forth on Schedule 9.1(d)
have been obtained;

33



--------------------------------------------------------------------------------



 



          (e) Seller shall have delivered to Purchaser a duly executed bill of
sale in the form of Exhibit A hereto (the “Bill of Sale”);
          (f) Seller has delivered to Purchaser a duly executed assignment and
assumption agreement in the form of Exhibit B hereto (the “Assignment and
Assumption Agreement”);
          (g) Seller has delivered to Purchaser the Sublease, duly executed by
Seller;
          (h) Seller has delivered to Purchaser the Transition Services
Agreement, duly executed by Seller;
          (i) Seller has delivered to Purchaser the Wholesale Agreement, duly
executed by Seller;
          (j) Purchaser shall have received from counsel to Seller an opinion
with respect to the matters set forth in Sections 5.1 and 5.2 of this Agreement
addressed to Purchaser and dated as of the Closing Date;
          (k) [Purposely Omitted]
          (l) Seller has delivered to Purchaser the Agreement between Seller and
PC Management, Inc. duly executed by both parties in form and substance
satisfactory to Purchaser and its counsel and duly assigned by Seller to
Purchaser.
          (m) Seller has delivered to Purchaser the Agreements between Seller
and MapInfo Corporation dated December 28, 2007;
          (n) All issues relating to the dispute with Golf Car Systems, Inc. and
Seller have been resolved to the sole satisfaction of Purchaser and its counsel;
          (o) Seller has delivered to Purchaser (i) a Certificate of Seller
certifying that no Liens have been filed or recorded with respect to the
Purchased Assets and AVL Intellectual Property and (ii) a search of public
records which evidences all UCC interests attached to the Purchased Assets and
AVL Intellectual Property, if any, have been terminated;
          (p) Seller has delivered, or caused to be delivered such other
documents as are reasonably necessary or requested by Purchaser to evidence the
assignment hereunder of the AVL Intellectual Property.
     9.2 Fulfillment of Conditions Precedent to Obligations of Seller. The
obligations of Seller to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (with the understanding that the signing and
closing will occur concurrently):

34



--------------------------------------------------------------------------------



 



          (a) the representations and warranties of Purchaser set forth in this
Agreement are true and correct at and as of the Closing Date, except to the
extent such representations and warranties relate to an earlier date (in which
case such representations and warranties shall be true and correct on and as of
such date);
          (b) Purchaser has performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
          (c) there is not in effect any Order by a Governmental Body of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby;
          (d) Purchaser has delivered to Seller either (a) the financing letter
by George Wafer dated as of the date hereof, the form of which is attached
hereto as Exhibit H (the “Wafer Financing Letter”) and the financing letter by
Survivor’s Trust under The Power Family Trust and George Wafer dated as of the
date hereof, the form of which is attached hereto as Exhibit I (the “Power
Financing Letter”; the Wafer Financing Letter and Power Financing Letter,
collectively, the “Financing Letters”), duly executed by Purchaser or (b) cash
in the amount of the Purchaser Price pursuant to the wire transfer referred to
in Section 3.2;
          (e) Purchaser has delivered to Seller the Assignment and Assumption
Agreement, duly executed by Purchaser;
          (f) Purchaser has delivered to Seller the Sublease, duly executed by
Purchaser;
          (g) Purchaser has delivered to Seller the Transition Services
Agreement, duly executed by Purchaser;
          (h) Purchaser has delivered to Seller the Wholesale Agreement, duly
executed by Purchaser; and
          (i) Purchaser has delivered to Seller such other documents as are
reasonably necessary or requested by Seller to evidence the assignment hereunder
of the AVL Intellectual Property, duly executed by Purchaser.
ARTICLE X
INDEMNIFICATION
     10.1 Survival of Representations and Warranties.
          (a) The representations and warranties of Purchaser and Seller
contained in this Agreement shall survive the Closing solely for purposes of
this Article X and such representations and warranties shall terminate at the
close of business on the date that is fifteen (15) months after the Closing
Date; provided, however, that (i) the

35



--------------------------------------------------------------------------------



 



representations and warranties contained in Sections 5.1, 5.2, 5.4, 5.16, 6.1,
6.2 and 6.5 shall survive the Closing and remain in effect indefinitely and
(ii) the representations and warranties contained in Sections 5.10 and 5.14
shall survive the Closing until 60 days following the expiration of the
applicable statute of limitations with respect to the particular matter that is
the subject matter thereof. Any claim for indemnification with respect to any of
such matters which is not asserted by notice containing reasonably sufficient
detail as to allow the claim to be evaluated (and including the amount of such
claim) given as herein provided relating thereto within such specified period of
survival may not be pursued and is hereby irrevocably waived after such time.
          (b) All of the covenants or other agreements of the parties contained
in this Agreement shall survive until fully performed or fulfilled, unless and
to the extent only that non-compliance with such covenants or agreements is
waived in writing by the party entitled to such performance. No claim for a
breach of a covenant or other agreement set forth in this Agreement that (i) by
its nature is required to be performed by or prior to Closing (the “Pre-Closing
Covenants”) may be made or brought by any party hereto more than four (4) months
after the Closing Date and (ii) other than with respect to the covenants set
forth in Sections 7.9 and 7.10, by their nature are required to be performed
after Closing (the “Post-Closing Covenants”) may be made or brought by any party
hereto after the one (1) year anniversary of the last date on which each such
Post-Closing Covenant was required to be performed (in each case, a “Survival
Period”); provided, however, that any obligation to indemnify and hold harmless
shall not terminate with respect to any Losses to which the Person to be
indemnified shall have given notice in writing setting forth the specific claim
and the basis therefor in reasonable detail to the indemnifying party in
accordance with Section 10.4(a) before the termination of the applicable
Survival Period.
     10.2 Indemnification by Seller.
          (a) Subject to Section 10.5 hereof, Seller hereby agrees to indemnify
and hold Purchaser and its directors, officers, employees, Affiliates,
stockholders, agents, attorneys, representatives, successors and permitted
assigns (collectively, the “Purchaser Indemnified Parties”) harmless from and
against any and all losses, liabilities, claims, demands, judgments, damages
(excluding incidental and consequential damages), fines, suits, actions, costs
and expenses (individually, a “Loss” and, collectively, “Losses”) arising out
of, based upon, attributable to or resulting from:
               (i) any misrepresentation in, or any failure of, any of the
representations or warranties made by Seller in this Agreement to be true and
correct in all respects at and as of the Closing Date;
               (ii) based upon or resulting from the breach of any Pre-Closing
Covenant on the part of Seller;
               (iii) based upon or resulting from the breach of any Post-Closing
Covenant on the part of Seller;

36



--------------------------------------------------------------------------------



 



               (iv) based upon or arising directly from any Excluded Asset or
any Excluded Liability; and
               (v) all actions, suits, proceedings, demands, assessments,
judgments, costs, penalties and expenses, including reasonable attorneys’ fees,
incident to the foregoing.
          (b) Purchaser acknowledges and agrees that Seller shall not have any
liability under any provision of this Agreement for any Loss to the extent that
such Loss relates to action taken by Purchaser or any other Person (other than
Seller in breach of this Agreement) after the Closing Date.
     10.3 Indemnification by Purchaser.
          (a) Subject to Section 10.5, Purchaser hereby agrees to indemnify and
hold Seller and its directors, officers, employees, Affiliates, agents,
attorneys, representatives, successors and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any and all Losses:
               (i) based upon or resulting from the failure of any of the
representations or warranties made by Purchaser in this Agreement to be true and
correct in all respects at and as of the Closing Date;
               (ii) based upon or resulting from the breach of any Pre-Closing
Covenant on the part of Purchaser;
               (iii) based upon or resulting from the breach of any Post-Closing
Covenant on the part of Purchaser;
               (iv) based upon or arising directly from any Assumed Liability;
and
               (v) based upon or arising directly from any Purchased Asset or
Purchaser’s operation of the AVL Business after the Closing Date.
          (b) Seller shall take and cause its Affiliates to take all reasonable
steps to mitigate any Loss upon becoming aware of any event which would
reasonably be expected to, or does, give rise thereto.
     10.4 Indemnification Procedures.
          (a) A claim for indemnification for any matter not involving a
third-party claim may be asserted by notice to the party from whom
indemnification is sought.
          (b) In the event that any Legal Proceedings shall be instituted or
that any claim or demand shall be asserted by any third party in respect of
which payment may be sought under Sections 10.2 and 10.3 hereof (regardless of
the limitations set forth in Section 10.5) (an “Indemnification Claim”), the
indemnified party shall promptly

37



--------------------------------------------------------------------------------



 



cause written notice of the assertion of any Indemnification Claim of which it
has knowledge which is covered by this indemnity to be forwarded to the
indemnifying party. The failure of the indemnified party to give reasonably
prompt notice of any Indemnification Claim shall not release, waive or otherwise
affect the indemnifying party’s obligations with respect thereto except to the
extent that the indemnifying party is prejudiced as a result of such failure and
then only to extent of such prejudice. The indemnifying party shall have the
right, at its sole option and expense, to be represented by counsel of its
choice, which must be reasonably satisfactory to the indemnified party, and to
defend against, negotiate, settle or otherwise deal with any Indemnification
Claim which relates to any Losses indemnified against by it hereunder. If the
indemnifying party elects to defend against, negotiate, settle or otherwise deal
with any Indemnification Claim which relates to any Losses indemnified against
by it hereunder, it shall within 30 days (or sooner, if the nature of the
Indemnification Claim so requires) notify the indemnified party of its intent to
do so; provided that if Seller is the indemnifying party that defends against,
negotiates, settles or otherwise deals with such Indemnification Claim, the
reasonable attorneys’ fees and other Losses incurred by Seller in connection
with such defense, negotiation, settlement or other dealings shall reduce (by
the amount thereof) the amount recoverable under the Cap by Purchaser
Indemnified Parties from Seller. If the indemnifying party elects not to defend
against, negotiate, settle or otherwise deal with any Indemnification Claim
which relates to any Losses indemnified against hereunder, the indemnified party
may defend against, negotiate, settle or otherwise deal with such
Indemnification Claim. If the indemnifying party shall assume the defense of any
Indemnification Claim, the indemnified party may participate, at his or its own
expense, in the defense of such Indemnification Claim; provided, however, that
such indemnified party shall be entitled to participate in any such defense with
separate counsel at the expense of the indemnifying party if (i) so requested by
the indemnifying party to participate or (ii) in the reasonable opinion of
counsel to the indemnified party a conflict or potential conflict exists between
the indemnified party and the indemnifying party that would make such separate
representation advisable; and provided, further, that the indemnifying party
shall not be required to pay for more than one such counsel (plus any
appropriate local counsel) for all indemnified parties in connection with any
Indemnification Claim. The parties hereto agree to cooperate fully with each
other in connection with the defense, negotiation or settlement of any such
Indemnification Claim. Notwithstanding anything in this Section 10.4 to the
contrary, neither the indemnifying party nor the indemnified party shall,
without the written consent of the other party,(which consent shall not be
unreasonably withheld) settle or compromise any Indemnification Claim or permit
a default or consent to entry of any judgment unless the claimant and such party
provide to such other party an unqualified release from all liability in respect
of the Indemnification Claim. Notwithstanding the foregoing, if a settlement
offer solely for money damages is made by the applicable third party claimant,
and the indemnifying party notifies the indemnified party in writing of the
indemnifying party’s willingness to accept the settlement offer and, subject to
the applicable limitations of Sections 10.5 and 10.6, pay the amount called for
by such offer, and the indemnified party declines to accept such offer, the
indemnified party may continue to contest such Indemnification Claim, free of
any participation by the indemnifying party, and the amount of any ultimate
liability with respect to such Indemnification Claim that the

38



--------------------------------------------------------------------------------



 



indemnifying party has an obligation to pay hereunder shall be limited to the
lesser of (A) the amount of the settlement offer that the indemnified party
declined to accept plus the Losses of the indemnified party relating to such
Indemnification Claim through the date of its rejection of the settlement offer
or (B) the aggregate Losses of the indemnified party with respect to such
Indemnification Claim. If the indemnifying party makes any payment on any
Indemnification Claim, the indemnifying party shall be subrogated, to the extent
of such payment, to all rights and remedies of the indemnified party to any
insurance benefits or other claims of the indemnified party with respect to such
Indemnification Claim.
          (c) After any final decision, judgment or award shall have been
rendered by a Governmental Body of competent jurisdiction and the expiration of
the time in which to appeal therefrom, or a settlement shall have been
consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to an Indemnification Claim
hereunder, the indemnified party shall forward to the indemnifying party notice
of any sums due and owing by the indemnifying party pursuant to this Agreement
with respect to such matter.
     10.5 Certain Limitations on Indemnification.
          (a) Except as set forth in Section 10.5(b), notwithstanding the
provisions of this Article X, neither Seller nor Purchaser shall have any
indemnification obligations for Losses under Sections 10.2(a)(i)-(iii) or
Sections 10.3(a)(i)-(iii) unless the aggregate amount of all such Losses exceeds
$ 50,000 (the “Basket”), and then only to the extent of such excess. Subject to
Section 10.5(b), in no event shall the aggregate indemnification to be paid by
Seller or Purchaser under this Article X exceed $1,000,000(the “Cap”).
          (b) Notwithstanding anything in this Article X, the limitation
requiring notice of any indemnification claim within a specific time period set
forth in Section 10.1(a) and the Cap and Basket limitations set forth in
Section 10.5(a) shall not apply to claims for indemnification in respect of
Losses arising under the representations and warranties set forth in
Sections 5.1, 5.2, 5.4, 5.16, 6.1, 6.2 and 6.5 or related to or arising out of
the matters set forth in Sections 7.8,10.2(a)(iv), 10.3(a)(iv) and 10.3(a)(v).
          (c) Seller shall not be required to indemnify any Purchaser
Indemnified Party and Purchaser shall not be required to indemnify any Seller
Indemnified Party to the extent of any Losses that a court of competent
jurisdiction shall have determined by final judgment to have resulted from the
bad faith, gross negligence or willful misconduct of the party seeking
indemnification.
     10.6 Calculation of Losses.
          (a) The amount of any Losses for which indemnification is provided
under this Article X shall be net of any amounts actually recovered or
recoverable by the indemnified party under insurance policies with respect to
such Losses (net of any Tax or expenses incurred in connection with such
recovery). Purchaser shall use its

39



--------------------------------------------------------------------------------



 



commercially reasonable efforts to recover under insurance policies for any
Losses prior to seeking indemnification under this Agreement; provided, that
Purchaser shall have no obligation whatsoever to maintain insurance.
          (b) Notwithstanding anything to the contrary elsewhere in this
Agreement, no party shall, in any event, be liable to any other Person for any
consequential, incidental, indirect, special or punitive damages of such other
Person, including loss of revenue, income or profits, diminution of value or
loss of business reputation or opportunity relating to the breach or alleged
breach hereof.
     10.7 Tax Treatment of Indemnity Payments. Seller and Purchaser agree to
treat any indemnity payment made pursuant to this Article X as an adjustment to
the Purchase Price on their Tax Returns to the extent permitted by applicable
Law.
     10.8 Exclusive Remedy. Except with regard to agreements covenants and
representations contained in Section 7.8 hereof, from and after the Closing, the
sole and exclusive remedy for any breach or failure to be true and correct, or
alleged breach or failure to be true and correct, of any representation or
warranty or any covenant or agreement in this Agreement, shall be
indemnification in accordance with this Article X. In furtherance of the
foregoing, each of the parties hereby waives, to the fullest extent permitted by
applicable Law, any and all other rights, claims and causes of action (including
rights of contributions, if any) known or unknown, foreseen or unforeseen, which
exist or may arise in the future, that it may have against Seller or Purchaser,
as the case may be, arising under or based upon any federal, state or local Law
(including any such Law relating to environmental matters or arising under or
based upon any securities Law, common Law or otherwise). Notwithstanding the
foregoing, this Section 10.8 shall not operate to limit the rights of the
parties to seek equitable remedies (including specific performance or injunctive
relief).
ARTICLE XI
MISCELLANEOUS
     11.1 Expenses. Except as otherwise provided in this Agreement, each of the
parties hereto shall bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.
     11.2 Submission to Jurisdiction; Consent to Service of Process.
          (a) Except with regard to agreements covenants and representations
contained in Section 7.8 hereof, the parties agree that any controversy, claim
or dispute arising out of or relating to or in connection with this Agreement,
including, without limitation, any dispute regarding the breach, termination,
enforceability or validity hereof (each, a “Dispute”) should be regarded as a
business problem to be resolved promptly through business-oriented negotiations
before resorting to legal action in accordance with

40



--------------------------------------------------------------------------------



 



the provisions of Section 11.2(b) hereof. The parties therefore agree to attempt
in good faith to resolve any Dispute promptly by negotiation between the
executives of the parties who have authority to settle the Dispute. Such
negotiations shall commence upon the mailing of a notice (the “Dispute Notice”)
from the appropriate executive of the requesting party to an appropriate
executive of the responding party. If the Dispute has not been resolved by these
Persons within thirty (30) days of the date of the Dispute Notice, unless the
parties mutually agree in writing to a longer period, the Dispute shall be
referred to the chief executive officer of each of Seller and Purchaser, for
discussion and negotiation among them. In the event the Dispute has still not
been resolved by negotiation within forty-five (45) days of the date of the
Dispute Notice, then either party thereto may commence legal action in
accordance with Section 11.2(b) hereof. All negotiations pursuant to this
Section 11.2(a) shall be confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence and shall
not be used for, or admitted in, any arbitration or court proceedings under this
Agreement. Nothing contained in this Section 11.2(a) shall preclude a party from
seeking injunctive relief or other provisional remedy if the prerequisites to
obtaining injunctive relief or other provisional remedy, including irreparable
harm, are otherwise satisfied.
          (b) (i) With respect to any Dispute that has not been resolved
pursuant to Section 11.2(a) hereof, the parties hereto hereby irrevocably submit
to the exclusive jurisdiction of any federal or state court located within the
City of New York and State of New York over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action proceeding related thereto may be heard and determined in
such courts. The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
               (ii) Each of the parties hereto hereby consents to process being
served by any party to this Agreement in any suit, action or proceeding by the
delivery of a copy thereof in accordance with the provisions of Section 11.5
(except not by facsimile).
               (iii) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,

41



--------------------------------------------------------------------------------



 



ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     11.3 Entire Agreement; Amendments and Waivers. This Agreement (including
the schedules and exhibits hereto) and the Confidentiality Agreement represent
the entire understanding and agreement between the parties hereto with respect
to the subject matter hereof and thereof. This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.
     11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State without giving effect to the choice of law
principles of such State that would require or permit the application of the
laws of another jurisdiction.
     11.5 Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) one Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):

42



--------------------------------------------------------------------------------



 



If to Seller, to:
Bell Industries, Inc.
8888 Keystone Crossing, Suite 1700
Indianapolis, IN 46240
Attention: Kevin J. Thimjon
Fax: (317) 715-6816
with a copy to:
Manatt Phelps & Phillips, LLP
11355 W. Olympic Boulevard
Los Angeles, CA 90064
Attention: Mark J. Kelson, Esq.
Phone: (310) 312-4156
Fax: (310) 312-4224
If to Purchaser or to:
SkyGuard, LLC
c/o Vehicle Manufacturers’ Services Inc.
801 Motor Parkway
Hauppauge, New York 11788
Attention: G. Scott Wafer
Fax: (631) 851-1515
with a copy to:
Zaroff & Zaroff LLP
300 Garden City Plaza
Suite 450
Garden City, New York 11530
Attention: Ira S. Zaroff, Esq.
Fax: (516) 280-5591
     11.6 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions

43



--------------------------------------------------------------------------------



 



contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
     11.7 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Nothing in this Agreement shall create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement except as provided below. No assignment of this Agreement or of any
rights or obligations hereunder may be made by either Seller or Purchaser,
directly or indirectly (by operation of law or otherwise), without the prior
written consent of the other parties hereto and any attempted assignment without
the required consents shall be void; provided, however, that Purchaser may
assign its rights, but not its obligations, to a wholly owned Subsidiary of
Purchaser. No assignment of any obligations hereunder shall relieve the parties
hereto of any such obligations.
     11.8 Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, Affiliate, agent, attorney or
representative of Seller, Purchaser or its Affiliates shall have any liability
for any obligations or liabilities of Seller or Purchaser, as the case may be,
under this Agreement or the Seller or Purchaser Documents of or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby
and thereby.
     11.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective authorized officers as of the date first written
above.

            BELL INDUSTRIES, INC.
      By:           Name:           Title:           SKYGUARD, LLC
      By:           Name:           Title:        

